


110 HR 934 IH: To amend section 218 of the Immigration and Nationality

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 934
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Lincoln Davis of
			 Tennessee (for himself and Mr.
			 Butterfield) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To amend section 218 of the Immigration and Nationality
		  Act to modify the method of calculating the wages to be paid to H–2A
		  workers.
	
	
		1.Calculation of wages for H–2A
			 workersSection 218(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1188(a)) is amended—
			(1)by
			 redesignating paragraph (2) as paragraph (3); and
			(2)by
			 inserting after paragraph (1) the following:
				
					(2)(A)The requirement in paragraph (1)(B) with
				respect to wages shall be considered to be satisfied if the alien will be paid
				not less than the greater of—
							(i)the applicable State minimum wage;
				or
							(ii)the prevailing wage level for the
				agricultural occupational classification in the county (or similar geographical
				area) of intended employment.
							(B)The wage levels under subparagraph
				(A) shall be calculated based on the best information available at the time of
				the filing of the application.
						(C)For purposes of subparagraph (A)(ii), the
				prevailing wage level shall be determined as follows:
							(i)If the job opportunity is covered by a
				collective bargaining agreement between a union and the employer, the
				prevailing wage shall be the wage rate set forth in the collective bargaining
				agreement.
							(ii)(I)If the job opportunity
				is not covered by such an agreement, the prevailing wage level shall be based
				on entry level, farm establishment data and methodology to be established by
				the Bureau of Labor Statistics.
								(II)In lieu of subclause (I), an employer may
				rely on other wage information, including a level-one wage in an agricultural
				standard occupational classification in the county (or similar geographical
				area) of intended employment from an occupational employment or other survey
				provided by the Bureau of Labor
				Statistics.
								.
			
